Citation Nr: 1726585	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 24, 2008 for the assignment of a separate evaluation for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Julie L. Glover, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1954 to April 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record reflects that the Veteran filed a VA Form 9, Substantive Appeal, in May 2017 with issues addressed in a Statement of the Case (SOC) issued by the Agency of Original Jurisdiction (AOJ) in May 2017.  The Board's review of the claims file reveals that the AOJ is still taking action on the issues that were the subject of the May 2017 VA Form 9.  As such, the Board will not accept jurisdiction over those issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking an effective date earlier than September 24, 2008 for the grant of a separate evaluation for left lower extremity radiculopathy.  The Board notes that in April 1975, the Veteran filed a claim for service connection for "pain in the lower back" and "pain in the left leg."  In a June 1975 rating decision, service connection for low back pain radiating to the left leg was granted, and a noncompensable (0 percent) rating under Diagnostic Code 5295 was assigned effective May 1, 1975.  A May 2000 rating decision awarded an increased 40 percent rating for the Veteran's low back strain with radicular pain effective January 13, 2000.  

In a January 2009 rating decision, service connection for left lower extremity radiculopathy was granted as a manifestation of the Veteran's service-connected low back strain and an evaluation of 40 percent was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8720 effective September 24, 2008.  The Veteran has perfected an appeal as to the effective date assigned.

The Veteran's claims file includes a July 2004 correspondence from the Veteran in which he states that he had an MRI done within the last 3-4 years at Hillcrest Hospital which showed problems with his lower spine and left leg.  However, the claims file does not contain any records from Hillcrest Hospital.  VA's duty to assist requires it to make reasonable efforts to obtain relevant private records that the claimant adequately identifies.  As records from Hillcrest Hospital may be pertinent to the Veteran's claim for an earlier effective date, the Veteran should be asked on remand to provide VA Form 21-4142 for these providers so VA can attempt to obtain these identified records.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, including securing from him VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain any identified private records showing treatment for the Veteran's low back and left lower extremity radiculopathy, including records from Baylor Scott & White Medical Center-Hillcrest from 2000 to 2004, as well as any other relevant records that may be identified by the Veteran.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Then review the record, arrange for any further development indicated, and then readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

